Citation Nr: 0207859	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder characterized as right shoulder pain.

3.  The propriety of the initial 30 percent evaluation 
assigned for bilateral pes planus (flat feet) with 
hammertoes.  

(  The propriety of the initial 10 percent evaluation 
assigned for kidney stones will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1994.  

The appeal arises from the March 1996 original rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which, among other 
actions, granted service connection and assigned a 10 percent 
rating for bilateral pes planus with hammertoes, and denied 
service connection for a cervical spine disorder and right 
shoulder pain. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in February 1997, and before the 
undersigned Board member at the RO in May 2002.  Transcripts 
of those hearing are included in the claims folder.  

A May 1997 RO hearing officer decision granted a higher 
initial evaluation of 30 percent for bilateral pes planus 
with hammertoes.  The veteran continued his appeal as to this 
issue.  

The Board notes that during the course of the appeal period, 
other issues related to the knees and back were raised by the 
veteran, and addressed in a Statement of the Case and 
Supplemental Statement of the Case.  However a careful review 
of the record reflects that the veteran did not file a 
substantive appeal with respect to such issues, other than a 
claim for a higher rating for his bilateral foot disorder.  
Moreover, he specifically stated in a VA Form 9 dated in 
April 1999, that he was appealing only the issues of 
evaluation of the kidney stone disorder and service 
connection for neck and right shoulder disabilities.  In her 
presentation of April 2002, the service representative noted 
that the veteran was limiting the appeal to these issues.  
Finally, prior to the hearing in May 2002 before the 
undersigned, a pre-hearing conference with the veteran and 
his representative was conducted and it was determined that 
the veteran wished to pursue only the issues listed on page 1 
of this decision and the propriety of the evaluation for 
kidney stones, referenced below.   

In an April 1999 submission on a VA From 9, the veteran 
attempted to include conditions of the right arm and hand in 
his claim for service connection for right shoulder pain.  
However, the RO did not consider any such conditions in its 
subsequent review of the right shoulder claim in Supplemental 
Statements of the Case in September 2000 and March 2002.  
Accordingly, claims for right arm and right hand disorders 
(exclusive of right epicondylectomy with ulnar neuropathy, 
for which service connection is already established) are 
referred to the RO for development.  

The Board is undertaking additional development on the 
appealed issue of entitlement to a higher initial evaluation 
than the 10 percent assigned for kidney stones.  This 
additional development is pursuant to authority granted by 67 
Fed. Reg. 3,099-104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9 (a)(2)).  When the development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099-105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  A cervical spine disorder developed in service.

2.  A right shoulder disorder is not shown.

3.  Bilateral pes planus is, when considered together with 
bilateral hammertoes of all toes, taken together, is 
manifested by no more than severe disability evidenced by no 
more than marked deformity, accentuated pain on manipulation 
and use, indication of swelling on use, and characteristic 
callosities.  There is not present a pronounced pes-planus-
with-hammertoes disability picture, which would be manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, and no improvement by 
orthopedic shoes or appliance, or an equivalent level of 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  For the entire rating period, beginning August 13, 1994, 
the requirements for a rating above the 30 percent assigned 
for bilateral pes planus and hammertoes are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the medical record review recounted below, service medical 
records are discussed only with reference to the cervical 
spine, right shoulder, and right upper extremity.  A detailed 
review of service medical records is not here undertaken for 
the claims for higher evaluations for already service-
connected disorders. 

While service medical records showed some complaints of pain 
in the right shoulder as well as the right elbow, forearm and 
hand, objective findings of disability in service included 
none for the right shoulder, and only consisted of 
neurological conditions associated with right ulnar nerve 
entrapment at the elbow.  However, service medical records do 
contain occupational therapy treatment records, for two 
visits in late November 1993 and one in early December 1993.  
The December 1993 visit record informs that the therapy 
consisted of shoulder exercises. 

In March 1993 the veteran reported multiple months of right 
shoulder and elbow pain with difficulty carrying heavy 
objects.  On examination, there was no tenderness to 
palpation at the shoulder, elbow, wrist, or neck.  Strength 
was 5/5 with no sensory deficits to sharp or dull pressure.  
There was a positive Tinnel's sign at the right elbow.  The 
treating physician assessed rule out ulnar nerve entrapment.  

In April 1993, X-rays of the cervical spine were obtained to 
rule out the possibility of foraminal impingement of the C-
7/8 nerve roots.  However, no significant abnormalities were 
found.  Cervical alignment was normal and intervertebral disc 
spaces were well maintained.  Neural foramina were widely 
patent.  There was no osteophytic spurring.  The right 
acromioclavicular joint was also X-rayed during that month, 
with no significant abnormality found.  

Also in April 1993 electrodiagnostic studies were performed 
to evaluate the veteran for complaints relative to the right 
shoulder and right elbow and hand. Physical examination 
showed positive Tinel's sign at the right elbow and positive 
flexion test.  The electrodiagnostic test showed moderately 
severe right ulnar neuropathy, probably at the level of the 
cubital tunnel.  

In June 1993 the veteran underwent electrodiagnostic testing 
for right medial elbow pain and numbness and paresthesias to 
the right little and ring fingers with grip weakness, with 
these symptoms first developing in February 1992.  The 
veteran had reported nine months of right elbow and right 
hand pain.  The examiner assessed moderately severe right 
ulnar neuropathy, probably at the level of the cubital 
tunnel.  However, it was then noted that the veteran also had 
shoulder pain.  A consulting thoracic surgeon noted that the 
veteran's complaints were aggravated by carrying heavy loads, 
but were not aggravated by reaching above the head, as was 
usually present with thoracic outlet syndrome.  The surgeon 
concluded that while a cubital level decompression was 
indicated, the condition could be a combination of factors. 

A right medial epicondylectomy and submuscular transposition 
was performed in October 1993, which produced initial 
improvement.

Electrodiagnostic testing in February 1994 showed continued 
right ulnar neuropathy at the elbow, though with some 
improvement.  

A medical evaluation board in February 1994 found that the 
veteran developed right cubital tunnel syndrome in service, 
with persistent intermittent dysesthesias over the right 
ulnar nerve distribution.  The board noted that he was 
treated with occupational therapy for elbow and wrist range 
of motion.  No findings were made with reference to the 
cervical spine or right shoulder.  

The veteran was seen in February 1995 and April 1995 at a VA 
facility for complaints of right forearm, wrist, and hand 
pain, and shooting pains in the feet.  A history was noted of 
the veteran being stepped on by a horse in service in 1986, 
affecting both feet, and having right ulnar nerve entrapment 
surgery in October 1993.  The veteran reported currently 
having hyperalgesia of the right forearm.  Four X-rays of the 
right shoulder taken in February 1995 showed normal 
architecture without apparent fractures or evidence of 
dislocation.  April 1995 EMG testing showed a lesion of the 
ulnar nerve with mild right ulnar motor neuropathy at the 
elbow.  There was no evidence of peripheral neuropathy of 
other nerves tested.  These included nerves of the right arm 
above and below the elbow and of the right wrist. 

At a March 1995 VA peripheral nerves examination for 
compensation purposes, the veteran's history of right ulnar 
neuropathy was noted.  The veteran complained that he also 
had right ulnar distribution numbness upon elevation of the 
right upper extremity, and "locking up" of the right elbow 
and hand when the right upper extremity was elevated and he 
attempted to perform tasks.  He reported being told 
previously that he had a cervical rib but that he did not 
have thoracic outlet syndrome.  He stated that his original 
complaint was about right shoulder pain.  He also complained 
that he could not use a keyboard or mouse for more than a few 
minutes due to soreness of the right wrist, and could not 
write for more than five minutes due to cramping.  He 
reported that his entire right upper extremity tired quickly, 
including when carrying groceries.  The examiner reviewed 
prior electrodiagnostic studies from February 1994 (which he 
erroneously identified as January 1994 studies), and 
concluded that the veteran suffered from moderately severe 
ulnar neuropathy at the right elbow.  However, based on the 
June 1993 thoracic surgeon's conclusion that there were 
possibly multiple factors involved, he suggested ruling out 
thoracic outlet syndrome, with further diagnostic studies 
recommended.  

At a VA orthopedic examiner in March 1995, the veteran 
complained, in pertinent part, hypoesthesia and paresthesia 
in the area of the ulnar nerve on the right hand and forearm.  
On examination, there was evidence of muscle spasm on the 
posterior neck, and motions of the cervical spine were 
limited to 30 degrees forward flexion, 20 degrees backward 
extension, 20 degrees right and left lateral bending, and 40 
degrees right and left rotation.  Right shoulder motions and 
range of motion were normal.  The veteran had some 
paresthesia around the surgical scar in the area of the ulnar 
nerve at the right elbow.  He also had pain from the neck to 
the shoulder to the ulnar side of the forearm, down to the 
fingers.  Examination of the feet showed flexible flat feet 
bilaterally, with curvature in the absence of standing 
pressure.  There were also hammertoes of all toes, worse in 
the fifth toes despite prior operation to the fifth toes.  
Cervical X-rays showed lordosis and minimal narrowing of the 
disc space at C5-C6, with no significant osteophytosis or 
osteoarthritis.  X-rays of the right shoulder were normal.  
Feet X-rays showed bilateral flat feet.  The examiner 
assessed bilateral pes planus with hammertoes of all toes, 
with poor operative results to the fifth toes.  He also 
diagnosed status post ulnar nerve surgery at the right elbow, 
and straightening of cervical lordosis with limitation of 
motion of the cervical spine.  

VA records from 1995 to the present include intermittent 
treatments for complaints of pain in the neck and/or pain, 
numbness, or tingling in the upper and/or lower extremities, 
including cramping at multiple locations.

In December 1995 a cervical MRI showed degenerative joint 
disease at C5-C6.  There was also evidence of small posterior 
osteophyte formation, and possible mild neural foramina 
narrowing at the C5-C6 level bilaterally.  The spinal canal 
and neural foramina were otherwise patent.  

February 1996 VA X-rays of the feet showed mild sag of the 
tarsal bones on lateral weight bearing views, representing 
flexible pes planus.  Associated moderate hammertoes were 
present, with fifth toes showing severe hammertoe deformity.  
There were no gross arthritic changes.  

The veteran was seen in March 1996 at a VA facility for 
complaints of right neck, shoulder, and arm pain for the past 
3 1/2 years that had not responded to conventional treatment.  
The examiner assessed a probable cervical disc disorder and 
requested an MRI.   

A December 1996 letter from a VA podiatrist informed that the 
veteran was currently being treated for painful callosities 
and painful pes planus.  Physical findings included 
callosities of plantar 1, 2, and 5 metatarsal heads of the 
right foot with associated swelling; callosities of plantar 
1, 2, 3, 4, and 5 metatarsal heads of the right foot with 
associated swelling; tenderness to palpation of the plantar 
callosities; pain on range of motion and manipulation of both 
feet; and pes planus exhibiting markedly severe pronation 
bilaterally. 

In December 1996 it was noted that the veteran was recently 
diagnosed with a calcaneal stress fracture of the right heel, 
and he presented on crutches.  

At a February 1997 hearing before a hearing officer at the 
RO, the veteran testified that he was currently treated every 
two to three weeks for his foot disorder, with removal or 
corns or calluses of the feet, and with the last few visits 
for cortisone shots in the heels for pain.  The veteran 
testified to pain and swelling of the foot once or twice per 
week, most often at night after the day's activities.  He 
reported that his entire feet would be very sore when going 
to bed, and he would use Motrin or similar medication so that 
he could sleep.  He also testified to a sharp pain in the 
heels upon getting up in the morning, which went away when he 
walked a little.  He testified it was not bad for him to run 
or walk on soft surfaces, but he had difficulty doing so on 
cement or asphalt, and he could not stand more than five 
minutes, with much pain when standing on cement or asphalt.  
He testified that he received orthotic footwear in service, 
and he now wore cushioned shoes.  He testified that he ran a 
little bit every day, perhaps a quarter of a mile, usually on 
grass or dirt.  He testified that he had excess wear on the 
outsides of the soles of his shoes.  He also testified to 
stiffness in both ankles.  He also testified to calluses in 
the middle of the soles of his feet.  

He also testified to having problems with his right knee when 
walking and riding his bicycle for more than a few miles.  

In August 1999 an official examination was conducted to 
evaluate his claimed disabilities.  The veteran reported that 
he had right knee difficulties with vigorous activities such 
as running and walking more than two miles, with locking of 
the knee approximately every two months.  He also complained 
of daily foot pain for which he took ibuprofen eight to nine 
years ago, but for which he began taking Tylenol #3 two years 
ago.  He was noted to be status post one left foot surgery 
and two right foot surgeries.  He reported a past history as 
a sports referee, but was noted to have last worked regularly 
in 1994.  On examination, the veteran was well developed and 
in no acute distress, with normal gait and posture.  The feet 
were not flat and showed no signs of abnormal weight bearing.  
There were minimal calluses in the ventral aspect of the left 
great toe.  There were slight hammertoes in the left second 
through fourth toes.  There was enlargement of the fifth 
toes.  But there were no signs of the feet showing painful 
motion, edema, instability, weakness, or tenderness.  There 
were no findings of neuropathy, paralysis, or radiculopathy.  
Angulation of the first metatarsal phalangeal joint was 15 
degrees on the left and zero degrees on the right, and 
dorsiflexion  The knees showed flexion to 140 degrees and 
extension to zero degrees in each knee, which was normal.  
There was also no evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination of either knee.  Movement 
against gravity and resistance for each knee was good, and 
there was no evidence of instability or inflammation in 
either knee.  Drawer, Lachman's, and McMurray's tests were 
negative bilaterally.  The examiner diagnosed, in pertinent 
part, bilateral hammertoes and chondromalacia of the right 
knee.  The examiner assessed that there was no pes planus, 
with findings as noted.  The examiner concluded, based on the 
absence of any finding referable to pes planus, that this was 
a false diagnosis.  

August 1999 VA x-rays of the feet showed a short fifth 
proximal phalanx and a wide articular space between the 
proximal and middle phalanges in both feet, with no evidence 
of fracture, dislocation, or other osseous or articular 
abnormality of either foot.  

In May 2002, at a hearing before the undersigned Board member 
at the RO, the veteran testified that he injured his back and 
neck in service when he fell off horses perhaps hundreds of 
times while working with the Old Guard in Washington, D.C.  
He testified that the single time he reported a fall from a 
horse, he had hit rails on the side of a building, striking 
his left leg and shoulder.  He testified that he also began 
having problems with neck pain and stiffness in service.  He 
added that currently with a sudden jolt or upon sneezing his 
arms might become numb for 30 minutes, due to his neck 
disorder.  He reported currently having stiffness and some 
difficulty sleeping related to neck cramping.  He testified 
that physicians had found that he did have a cervical spine 
disorder, and he added that the disorder had grown worse 
since service.  He reported currently taking Motrin and 
prescription Tylenol for his neck and feet. 

Regarding his feet, the veteran testified that he wore 
orthotics, and he had significant pain and difficulty when he 
wore poor orthotics or unsuitable footwear.  He testified 
that he did not walk barefoot due to pain, and could probably 
walk one-quarter of a mile barefoot before beginning to 
experience pain.  He added that in good shoes most days he 
could walk two or three miles at a time, with that limitation 
based on difficulties including with his knees and back.  He 
added that he could still run on soft surfaces, but not on 
asphalt or concrete.  He added that he gets calluses in the 
center of his right foot, which calluses he has cut off when 
they occur.  He testified that he had a slight pigeon toe of 
the right foot when walking, which caused his shoes to wear 
out slightly irregularly.  He testified that he had much more 
difficulty standing than walking, and he could only stand for 
ten minutes before he would have to move around to avoid 
cramping in his feet.  He noted that standing on hard 
surfaces was worse than on soft surfaces.  He also noted that 
he had not lost work due to his flat feet.  He reported that 
he currently worked for a telephone company, installing 
telephones inside buildings, explaining that he worked with 
others who were helpful in allowing him to take breaks when 
needed.  He testified that he had to quit a prior job as a 
sports referee because of his feet.  He testified that he was 
last treated for his feet approximately six months ago, by a 
VA physician.  

Regarding his right shoulder, he testified that he had been 
having sharp pains in his right shoulder and arm in service 
over seven months when he had further difficulty with the arm 
and shoulder upon using an exercise machine with weight 
resistance, which cased cramping and locking of his right arm 
and shoulder.  He added with regard to his shoulder pain that 
he could no longer throw a ball with his son.  He testified 
that whenever he slept on his right side for several nights 
he would have severe pain.  However, he testified that 
physicians had never been able to find anything wrong with 
his right shoulder.  He noted that a recent MRI of the 
shoulder was negative for pathology.  He added that currently 
his right shoulder was very sore and was without any 
strength, so that he did not play basketball or baseball 
anymore.  He reported that his entire right upper extremity 
became weak at times, with intermittent loss of ability to 
open jars, and intermittent flares of pain which caused him 
to barely be able use the right upper extremity.  He added 
that with use his right shoulder might swell a bit, but he 
had been careful not to use it.  He testified that the 
shoulder was also sensitive to touch, that with increased 
right shoulder difficulty he would have tingling down the 
arm, that his right shoulder difficulty would increase with 
use, and that the shoulder would be worse in the morning due 
to lying on it.

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

An additional remand to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

By a March 2001 letter the RO notified the veteran of changes 
in the law brought about by the VCAA, and of the VA's newly 
enhanced duty to assist him in the development of his claims.  

While the VA did not obtain an official opinion regarding the 
etiology of any right shoulder disorder, the Board does not 
consider this necessary to satisfy the VCAA, as despite 
repeated examinations and X-rays, no pathology of the right 
shoulder has been identified.  In the absence of medical 
evidence of a current pathology, no opinion as to etiology 
will further the veteran's claim.  

The veteran's contentions with respect to his disabilities at 
his May 2002 hearing before the undersigned Board member did 
not indicate any significant increase in severity of the 
service-connected disorders at issue on appeal for higher 
ratings.  The testimony was essentially consistent as to the 
severity of these disorders with statements he made 
previously at the official examination in August 1999 and at 
his prior hearing before a hearing officer in February 1997, 
and in other prior statements.  It is thus unlikely, based on 
the current record and in particular based on current 
testimony, that the veteran's current disorders for which he 
appeals for higher evaluations necessitate an additional VA 
examination to ascertain their nature or severity.  

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ( West 1991 
& Supp 2001).  Secondary service connection may be granted 
where the evidence shows that a chronic disability has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991).  In evaluating service-connected 
disabilities, the VA attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) decision in the DeLuca case also 
applies to ratings assigned under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).

Service Connection for Cervical Spine and Right Shoulder 
Disorders

Having reviewed all the evidence of record, the Board finds 
that service connection for a cervical spine disorder, 
consisting of degenerative disc disease at C5-C6 and some 
anterior osteophytes, with loss of cervical lordosis and 
reduced range of motion, as found on examinations, X-rays, 
and MRI in 1995, is warranted.  A disorder associated with 
the cervical spine was not ruled out as a possible cofactor 
in the veteran's right upper extremity neuropathy upon June 
1993 examination by a thoracic surgeon, and post-service 
findings in 1995 confirmed the presence of such a cervical 
spine disorder.  

A right shoulder disorder, on the other hand, was not found 
upon examination or X-rays either in service or post service.  
While the veteran has, both in service and post service, 
presented with complaints of right shoulder pain, these 
complaints have been associated possibly with a cervical 
disorder, but not with any identified disorder of the 
shoulder.  While the veteran continued to complain of right 
shoulder pain at his hearing before the undersigned Board 
member in May 2002, he has not presented medical evidence of 
any disability of the shoulder.  In fact, at the hearing he 
testified that physicians have never been able to find 
anything wrong with the shoulder.  While the veteran has 
complained of right arm and hand pain and weakness, these 
symptoms have been medically associated with a service-
connected ulnar neuropathy in the area of the cubital tunnel, 
status post epicondylectomy, for which the veteran has 
already been service connected.  VA examinations have 
consistently been negative for a right shoulder disability.   
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
right shoulder disorder, the benefit-of-doubt doctrine does 
not apply, and service connection is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 

Pes Planus with Hammertoes

The veteran reported at the August 1999 official examination 
that he experienced right knee difficulty when running and 
walking for two miles or performing similar vigorous 
exercise.  Hence his feet are not so debilitated that he 
cannot perform such vigorous activity.  At his February 1997 
RO hearing he reported running a bit every day, perhaps a 
quarter of a mile, and at his May 2002 hearing he reported 
that in good shoes he was able to walk two or three miles 
before being impeded by his knees, back, or other 
difficulties.  

The August 1999 official examiner found little to indicate 
difficulty with the feet other than the veteran's subjective 
report of ongoing pain, and objective findings of minimal 
left great toe callus, slight left foot hammertoes, and 
enlargement of fifth toes, with no finding of edema, 
instability, weakness, tenderness, or plantar calluses such 
as would suggest significant ongoing foot difficulties.  In 
fact, on inspection of the veteran's feet, the examiner 
remarked that there was no evidence of pes planus and 
described the diagnosis of same to be "false."  

At his May 2002 hearing the veteran testified that he could 
walk for a perhaps a quarter of a mile barefoot without pain, 
or two to three miles with good shoes without pain.  All this 
suggests no more than mild pes planus symptoms in each foot.  
The veteran is already rated 30 percent disabling for his 
bilateral pes planus with hammertoes.  A 30 percent rating is 
to be assigned under the diagnostic code for bilateral pes 
planus where there are severe objective evidence of marked 
deformity, accentuated pain on manipulation and use, 
indication of swelling on use, and marked callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001).   Essentially 
none of these characteristics of severe pes planus are shown 
in this case.  Accordingly, it is certainly the case that a 
still higher evaluation is not warranted solely for his pes 
planus.  Pronounced pes planus would require the presence of 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the teno 
achillis on manipulation, and lack of improvement with 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Again, none of these characteristics of 
pronounced pes planus are present to warrant a higher 
evaluation for his bilateral condition.  

The veteran's bilateral foot condition may also be evaluated 
on the basis of his hammertoes, with a higher or separate 
rating assigned on that basis.  Under Diagnostic Code 5282, a 
10 percent rating may be assigned where there is hammertoe of 
all toes unilaterally, which is the highest rating assignable 
under that code for each foot.  38 C.F.R. §  4.71a, 
Diagnostic Code 5282 (2001).  The veteran does not exhibit 
hammertoes of all toes in either foot, but only toes two 
through four of the left foot.  The veteran's hammertoes have 
not been found to present any notable additional disability 
in past medical records including upon examination in August 
1999, and were not associated with additional therapy or 
treatment since service.  There is no indication in the 
record that the veteran has clawfoot or other more 
debilitating bilateral or unilateral foot condition so as to 
warrant a higher evaluation than the 30 percent already 
assigned for his bilateral foot condition, inclusive of pes 
planus and hammertoes.  Considering both his bilateral pes 
planus and hammertoes, his feet have not presented a more 
disabling condition than would be equivalent to a 30 percent 
rating for severe bilateral pes planus.  Accordingly, the 
preponderance of the evidence is against entitlement to a 
higher evaluation than the 30 percent assigned for bilateral 
pes planus with hammertoes.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board has reviewed the entire record and finds that the 
percentage rating assigned for the service-pes planus by 
virtue of this decision, at 30 percent disabling, reflects 
the most disabling the condition has been since the veteran 
was discharged from service and filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for the 
bilateral pes planus with hammertoes is not warranted.  See 
Fenderson.


ORDER

1.  Service connection for a cervical spine disorder is 
granted.

2.  Service connection for a right shoulder disorder is 
denied.  

3.  A rating higher than the 30 percent evaluation assigned 
for bilateral pes planus with hammertoes is denied for the 
entire period of service connection, beginning August 13, 
1994.  



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

